MEMORANDUM**
Richard Hodges appeals pro se the district court’s judgment dismissing his diversity action against Sprint PCS Spectrum, L.P., alleging that Sprint made misrepresentations in the sale of cellular phones and services. We have jurisdiction under 28 U.S.C. § 1291. We review for abuse of discretion, Yourish v. Cal. Amplifier, 191 F.3d 983, 986 (9th Cir.1999), and we affirm.
Dismissing Hodges’ original complaint, the district court gave Hodges notice of the deficiencies and ordered him to amend his complaint to set forth his claims coherently and concisely pursuant to Fed. R.Civ.P. 8. Hodges’ first amended complaint failed to remedy these deficiencies. Consequently, the district court did not abuse its discretion in dismissing Hodges’ action with prejudice. See Fed.R.Civ.P. 41(b); Yourish, 191 F.3d at 990 (stating that a dismissal for failure to amend a complaint is typically considered a dismissal for failing to comply with a court order).
Hodges’ remaining contentions lack merit.
AFFIRMED.

 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by Ninth Circuit Rule 36-3.